Exhibit 10.10

 

Fifteenth Amended and Restated Rent Supplement

(McAllen Lease)

February 28, 2018

 

This Fifteenth Amended and Restated Rent Supplement (this “Fifteenth Amended
Supplement”) between Sharyland Distribution & Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
February 28, 2018 to memorialize supplements to the McAllen Lease (as defined
below), effective as of January 1, 2018. Capitalized terms used herein that are
not otherwise defined will have the meanings assigned to them in the McAllen
Lease.

WHEREAS, Lessor and Lessee are Parties to a Third Amended and Restated Master
System Lease Agreement (McAllen System) dated December 1, 2014 (as amended from
time to time in accordance with its terms, the “McAllen Lease”);

WHEREAS, on November 9, 2017 (the “Exchange Transaction Closing Date”), Lessor
consummated the Exchange Transaction pursuant to which, among other things, it
disposed of certain transmission and distribution assets that were previously
subject to the McAllen Lease (the “Disposed McAllen Assets”);

WHEREAS, on December 31, 2017, the Parties executed a Fourteenth Amended and
Restated Rent Supplement (McAllen Lease) (the “Fourteenth Amended Supplement”);

WHEREAS, the Incremental CapEx for 2017, together with the Rate Base of the
Disposed McAllen Assets as of the Exchange Transaction Closing Date, were
different than expected by the Fourteenth Amended Supplement, and the Parties
wish to effect a Rent Validation (as set forth in Section 3.2(c) of the McAllen
Lease) and to amend and restate the Fourteenth Amended Supplement to memorialize
the effect of such difference; and

WHEREAS, as a result of this Rent Validation, a one-time payment set forth below
is owed by Lessor and will be paid within 30 days after execution hereof.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1.The Fourteenth Amended Supplement is hereby amended and restated in its
entirety as set forth below.

2.The McAllen Lease, except as supplemented by this Fifteenth Amended
Supplement, shall remain in full force and effect.

Incremental CapEx:

 

 

 

2010

$    2,195,000

 

2011

$       504,000

 

2012

$    1,262,963

 

2013

$  16,391,255

 

2014

$ 46,042,142

 

2015

$    2,431,198

 

2016

$       914,401

 

2017

 

(Total 2017)

$       810,541#

$       117,917##

$       928,457###

1

McAllen Lease

--------------------------------------------------------------------------------

 

2018

 

(Total 2018)

$    1,368,925*

$                10**

$    1,368,935***

 

 

# Represents the “validated” aggregate amount of 2017 distribution Incremental
CapEx; i.e. a Rent Validation has occurred pursuant to Section 3.2(c) of the
McAllen Lease, and, as part of this Rent Validation, the Parties have restated
the aggregate amount of 2017 distribution Incremental CapEx placed in-service,
consisting of (i) the amount of 2017 distribution Incremental CapEx placed in
service as of the Exchange Transaction Closing Date (“First 2017 Distribution
CapEx”) and (ii) the amount of 2017 distribution Incremental CapEx placed in
service throughout the remainder of 2017 (“2017 Stub-Year Distribution CapEx”),
together with the weighted average in-service dates of 2017 distribution
Incremental CapEx. The aggregate amount of 2017 distribution Incremental CapEx
has been restated to $810,541. The aggregate amount of estimated 2017
distribution Incremental CapEx included in the Fourteenth Amended Supplement was
$1,519,331. The Parties placed in service an aggregate of $1,032,755 of First
2017 Distribution CapEx, with a weighted average in-service date of August 1,
2017, and an aggregate of $(222,215) of 2017 Stub-Year Distribution CapEx, with
a weighted average in-service date of December 1, 2017. The amount of First 2017
Distribution CapEx included in the Fourteenth Amended Supplement was $1,590,165,
with an expected weighted average in-service date of June 1, 2017, and the
amount of 2017 Stub-Year CapEx included in the Fourteenth Amended Supplement was
$(70,833), with an expected weighted average in-service date of December 1,
2017.

## Represents the “validated” aggregate amount of 2017 transmission Incremental
CapEx, i.e. a Rent Validation has occurred pursuant to Section 3.2(c) of the
McAllen Lease, and, as part of this Rent Validation, the Parties have restated
the aggregate amount of 2017 transmission Incremental CapEx placed in-service,
consisting of (i) the amount of 2017 transmission Incremental CapEx placed in
service as of the balance sheet date reflected in Lessee’s first 2017 Regulatory
Order (“First 2017 Transmission CapEx”); (ii) the amount of 2017 transmission
Incremental CapEx placed in service as of the balance sheet date reflected in
Lessee’s first 2017 Regulatory Order (“Second 2017 Transmission CapEx”); (iii)
the amount of 2017 transmission Incremental CapEx placed in service as of the
Exchange Transaction Closing Date but not yet included in a Regulatory Order
(“Pre-Closing 2017 Stub-Year Transmission CapEx”); and (iv) the amount of 2017
transmission Incremental CapEx placed in service throughout the remainder of
2017 (“Post-Closing 2017 Stub-Year Transmission CapEx” and, together with the
Pre-Closing 2017 Stub-Year Transmission CapEx, “2017 Stub-Year Transmission
CapEx”), together with the weighted average in-service dates of 2017
transmission Incremental CapEx and the effective dates for the first and second
2017 Regulatory Orders. A “Regulatory Order” is defined as either (i) the PUCT’s
approval of Lessee’s application for updated wholesale transmission rates or
(ii) final resolution or settlement of a rate case applicable to Lessee’s
transmission rates (but, for the avoidance of doubt, does not include the order
approving the Exchange Transaction, the dismissal of the Parties’ pending rate
case filed in 2016 or associated orders in connection therewith). The aggregate
amount of 2017 transmission Incremental CapEx has been restated to $117,917. The
aggregate amount of estimated 2017 transmission Incremental CapEx included in
the Fourteenth Amended Supplement was $20,859. The Parties placed in service $0
of First 2017 Transmission CapEx, which was included in the first 2017
Regulatory Order that became effective on April 14, 2017; an aggregate of
$(56,713) of Second 2017 Transmission CapEx, which was included in the second
2017 Regulatory Order that became effective on October 26, 2017; an aggregate of
$174,630 of Pre-Closing 2017 Stub-Year Transmission CapEx; and $0 of
Post-Closing 2017 Stub-Year Transmission CapEx, which has not yet been included
in a Regulatory Order. The amount of First 2017 Transmission CapEx included in
the Fourteenth Amended Supplement was $0, the aggregate amount of Second 2017
Transmission CapEx included in the Fourteenth Amended Supplement was $20,859 and
the amount of 2017 Stub-Year Transmission CapEx included in the Fourteenth
Amended Supplement was $0. The First 2017 Transmission CapEx, Second 2017
Transmission CapEx and Pre-Closing 2017 Stub-Year Transmission CapEx,
collectively, had a weighted average in-service date of November 1, 2017. As set
forth in the Fourteenth Amended Supplement, the Parties expected the First 2017
Transmission CapEx and

2McAllen Lease

--------------------------------------------------------------------------------

Second 2017 Transmission CapEx, collectively, to have a weighted average
in-service date of April 1, 2017. As set forth in the Fourteenth Amended
Supplement, the Parties expected the first 2017 Regulatory Order to be effective
on May 1, 2017, the second 2017 Regulatory Order to be effective on March 1,
2018 and the first 2018 Regulatory Order to be effective on June 1, 2018.

### Represents the total validated amount of transmission and distribution
Incremental CapEx that the Parties placed in service during 2017.

* Represents the amount of distribution Incremental CapEx that the Parties
expect to be placed in service in 2018 (“2018 Distribution CapEx”), with an
expected weighted average in-service date of December 1, 2018. Rent supplements
with respect to this distribution Incremental CapEx were agreed to and
memorialized as part of the Fourteenth Amended Supplement.

** Represents the aggregate amount of transmission Incremental CapEx the Parties
expect to be placed in service in 2018. Rent supplements with respect to this
transmission Incremental CapEx were agreed to and memorialized as part of the
Fourteenth Amended Supplement. Of the 2018 transmission Incremental CapEx, $0 is
expected to be in service as of the balance sheet date reflected in Lessee’s
first 2018 Regulatory Order (“First 2018 CapEx”), $0 is expected to be in
service as of the balance sheet date reflected in Lessee’s second 2018
Regulatory Order (“Second 2018 CapEx”) and an aggregate of $10 is expected to be
placed in service throughout the remainder of 2018 (“2018 Stub-Year CapEx”) and
included in the first 2019 Regulatory Order. The Parties expect the First 2018
CapEx, Second 2018 CapEx and 2018 Stub-Year CapEx, collectively, to have a
weighted average in-service date of June 1, 2018. The Parties expect the first
2018 Regulatory Order to be effective on June 1, 2018, the second 2018
Regulatory Order to be effective on September 1, 2018, and the first 2019
Regulatory Order to be effective on May 1, 2019. The Parties have agreed that
any Rent Validation with respect to First 2018 CapEx, Second 2018 CapEx or 2018
Stub-Year CapEx will use the actual effective dates of the applicable Regulatory
Order (to the extent known), but will otherwise be determined in accordance with
Section 3.2(c) of the McAllen Lease.

*** Represents the total amount of transmission and distribution Incremental
CapEx that the Parties expect to be placed in service during 2018.

 

Lessee CapEx:

 

 

 

2010

$     666,488

 

2011

$     121,897

 

2012

$     263,733

 

2013

$      68,303

 

2014

$       89,405

 

2015

$     168,289

 

2016

$                0

 

2017

$                0

 

2018

$                0

 

 

 

Base Rent:

 

 

 

2010

$  5,260,447

 

2011

$  5,453,529

 

2012

$  5,521,881

 

2013

$  6,566,290

 

2014

$  8,445,964

 

2015

$11,818,692

 

2016

$11,860,813

 

2017

$11,118,502#

 

2018

$  9,345,546*

 

2019

$  9,314,502**

 

3McAllen Lease

--------------------------------------------------------------------------------

# Represents the “validated” amount of 2017 Base Rent, i.e. a Rent Validation
has occurred pursuant to Section 3.2(c) of the McAllen Lease, and, as part of
this Rent Validation, the amount of 2017 Base Rent has been restated. The amount
of 2017 Base Rent included in the Fourteenth Amended Supplement was $11,158,909,
comprised of 2017 Base Rent payments of (i) $951,288 on the 15th day of each
month beginning on March 15, 2017 through December 15, 2017 (with respect to
January 2017 through October 2017) and (ii) $845,650 on January 15, 2018 and
$800,377 on February 15, 2018 (with respect to November 2017 and December 2017,
respectively), with the decrease in monthly Base Rent reflecting the disposition
on the Exchange Transaction Closing Date of the Disposed McAllen Assets. Lessor
owes Lessee $40,408 (the difference between the amount set forth as Base Rent
above and the aggregate amount of monthly Base Rent set forth in this footnote),
in validated Base Rent, and will make the validation payment set forth under
“Validation Payment” below within 30 days of the date hereof

* Lessee will make a monthly 2018 Base Rent payment of $777,867 on the 15th day
of each month beginning on March 15, 2018 through July 15, 2018 (with respect to
January 2018 through May 2018). Lessee will then make a 2018 Base Rent payment
of $779,459 on the 15th day of each month beginning on August 15, 2018 through
October 15, 2018 (with respect to June 2018 through August 2018), with the
increase in monthly Base Rent reflecting 2017 Stub-Year CapEx and First 2018
CapEx and commencing June 1, 2018, which is the expected effective date of
Lessee’s first 2018 Regulatory Order. Lessee will then make a 2018 Base Rent
payment of $779,459 on the 15th day of each month beginning on November 15, 2018
through February 15, 2019 (with respect to September 2018 through December
2018), with the increase in monthly Base Rent reflecting Second 2018 CapEx and
commencing September 1, 2018, which is the expected effective date of Lessee’s
second 2018 Regulatory Order.

** Lessee will make a monthly 2019 Base Rent payment of $776,208 on the 15th day
of each month beginning on March 15, 2019 through June 15, 2019 (with respect to
January 2019 through April 2019). Lessee will then make a monthly 2019 Base Rent
payment of $776,209 on the 15th day of each month beginning on July 15, 2019
through February 15, 2020 (with respect to May 2019 through December 2019), with
the increase in monthly Base Rent reflecting 2018 Stub-Year CapEx and commencing
May 1, 2019, which is the expected effective date of Lessee’s first 2019
Regulatory Order.

 

Percentage Rent Percentages:

 

 

 

2010

36.993%

 

2011

36.972%

 

2012

36.923%

 

2013

37.0%

 

2014

36.9%

 

2015

37.2%

 

2016

32.1%

 

2017

31.2%#

 

2018

30.3%

 

2019

29.9%

 

# Represents the “validated” percentage applicable to 2017 Percentage Rent, i.e.
a Rent Validation has occurred pursuant to Section 3.2(c) of the McAllen Lease
and, as part of this Rent Validation, the 2017 percentage has been restated. The
2017 percentage included in the Fourteenth Amended Supplement was 31.2% (i.e.,
even though the percentage has not changed it has been “validated” pursuant to
this Rent Validation).

 



4McAllen Lease

--------------------------------------------------------------------------------

Annual Percentage Rent

 

 

Breakpoints:

 

 

 

2010

$  5,260,447

 

2011

$  5,453,529

 

2012

$  5,521,881

 

2013

$  6,566,290

 

2014

$  8,445,964

 

2015

$11,818,692

 

2016

$12,616,219

 

2017

$11,897,593#

 

2018

$10,156,546*

 

2019

$10,158,502**

# Represents the “validated” 2017 Annual Percentage Rent Breakpoint, i.e. a Rent
Validation has occurred pursuant to Section 3.2(c) of the McAllen Lease, and, as
part of this Rent Validation, the 2017 Annual Percentage Rent Breakpoint has
been restated. The 2017 Annual Percentage Rent Breakpoint included in the
Fourteenth Amended Supplement was $11,938,001.

* The 2018 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2018 Regulatory Order and the second
2018 Regulatory Order, as well as the amount of 2018 Distribution CapEx, First
2018 CapEx and Second 2018 CapEx.

** The 2019 Annual Percentage Rent Breakpoint reflects the same assumptions as
the 2018 Annual Percentage Rent Breakpoint, in addition to the assumptions set
forth above regarding the timing of the first 2019 Regulatory Order, as well as
the amount of 2018 Stub-Year CapEx.

 

Revenues Attributable to

 

 

Lessee CapEx:

 

 

 

2010

$ 60,546

 

2011

$249,481

 

2012

$289,945

 

2013

$345,693

 

2014

$355,744

 

2015

$360,527

 

2016

$206,130

 

2017

$  97,925

 

2018

$  73,431

 

2019

$  45,266

 

Validation Payment:  As a result of the validation described above, pursuant to
Section 3.2(c) of the McAllen Lease, Lessor will pay Lessee $51,603, within 30
days following execution hereof, of which $40,408 is attributable to validated
Base Rent and $11,195 is attributable to the validation of Percentage Rent.

 

TCOS

Allocation:

before June 20, 2013:  100%

 

between June 20, 2013 and October 17, 2013:  27.8%

 

between October 17, 2013 and February 25, 2014:  11.8%

 

between February 25, 2014 and May 1, 2014:  8.2%

 

between May 1, 2014 and October 3, 2014:  8.6%

 

between October 3, 2014 and March 31, 2015: 12.0%

 

between April 1, 2015 and October 31, 2015: 11.9%

5McAllen Lease

--------------------------------------------------------------------------------

 

between November 1, 2015 and June 13, 2016: 10.6%

 

between June 14, 2016 and September 22, 2016:  9.8%

 

between September 23, 2016 and April 13, 2017:  8.5%

 

between April 14, 2017 and October 25, 2017:  8.0%

 

between October 26, 2017 and November 9, 2017:  7.5%

 

between November 10, 2017 and May 31, 2018:  5.9%

 

between June 1, 2018 and August 31, 2018:  5.9%

 

starting September 1, 2018:  5.7%

 

Term of Rent Supplement:  Expires 12/31/19




 

6McAllen Lease

--------------------------------------------------------------------------------

The Parties have executed this Fifteenth Amended Supplement to the McAllen Lease
as of the date set forth above.

 

 

SHARYLAND UTILITIES, L.P.

 

 

 

 

By:

/s/ Greg Wilks

 

Name:

Greg Wilks

 

Title:

Chief Financial Officer

 

 

SHARYLAND DISTRIBUTION &
TRANSMISSION SERVICES, L.L.C.

 

 

 

 

 

By:

/s/ Brant Meleski

 

Name:

Brant Meleski

 

Title:

Chief Financial Officer

 

 

McAllen Lease